Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 15-29 are pending.
Claims 28-29 are drawn to an unelected invention. 
Claims 15-27 are examined on the merits.

Response to Election
Examiner acknowledges applicant’s response to the restriction requirement on 07/21/21.
Examiner acknowledges the applicant’s election of Group I, claims 15-27 and applicant’s election of “a promoter that has 70% or higher homology with the GhRDL1 promoter and is expressed specifically in the cottonseed surface and/or the cotton fiber” without traverse.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Objections
Claim 24 is objected to because of the following informalities: “The cell, the tissue, the callus, the transgenic plant and/or the seed thereof according to claim 23” is unclear, it should be changed to “The cell, the tissue, the callus, the transgenic plant and/or the seed thereof comprises the vector according to claim 15 and is cotton”.  Appropriate correction is required.
Claims 24 and 25 are objected to because of the following informalities:  “derived from” is vague and has no meaning in the art it should be amended to an appropriate term such as “produced”.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  “An agrobacterium, wherein the vector according to claim 15 is transformed” is awkward it should be amended to “An agrobacterium, transformed with the vector according to claim 15” or an equivalent sentence.  Appropriate correction is required.

Indefiniteness 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, the phrase “one promoter that is expressed specifically” is indefinite.  Promoters are DNA sequences located at the 5’ end of a gene which are bound by proteins that in turn lead to the transcription of a gene.  Promoter sequences themselves are not transcribed which means that they are not expressed, therefore the language of the claim is not clear.  It is not clear if the applicants are expanding the traditional definition of promoter to include all elements capable of enhancing transcription of a gene of interest including cis regulatory elements which may be transcribed in some complex gene models where alternative splicing could lead to the expression of an element capable of promoting transcription or if instead the term “one promoter that is expressed specifically” refers to a promoter that leads to the expression of a gene of interest in a specific tissue.  Therefore claim 15 is rejected as being indefinite.  Additionally, claims 16-27 are rejected as depending on an indefinite claim and failing to clearly limit the scope of the claims.  The examiner suggests changing “one promoter that is expressed specifically in a cottonseed surface and/or a cotton fiber” to “one promoter that directs expression specifically in a cottonseed surface and/or a cotton fiber”.  In order to ensure compact prosecution the examiner is interpreting the phrase “one promoter that is expressed specifically” to mean “one cottonseed surface and/or a cotton fiber tissue specific promoter”.  
In claims 18 and 20, “60%” and “70%” are indefinite.  This is indefinite because the scope of the claim is not clear.  Specifically, “60%” and “70%” refer to percentages of identity to specific genes however there is no antecedent basis for GhHOX3 and Atpap1 in claims 18 and 20 respectively.  As indicated earlier in each of the claims there are more than on GhHOX3 and Atpap1; “encodes a GhHOX3” and “encodes an Atpap1”.  The scope of the claims is not clear because it is not clear to which GhHOX3 or Atpap1 gene the claim is referring to, without that it is impossible to determine if a DNA has 60% or 70% percent identity to the specific gene.  Therefore claims 18 and 20 are rejected as being indefinite.
The term "stringent conditions" in claims 18 and 20 is a relative term which renders the claim indefinite.  The term "stringent conditions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In claims 18 and 20 “hybridizing with the DNA of (1)” is rendered indefinite due to the use of “stringent conditions” which is not defined in the claim.  In the claim “stringent conditions” are not described.  In the specification “stringent conditions” are not defined, however there are several examples of stringent conditions which vary from “low stringent conditions” to “high stringent conditions” this can be seen in the instant Specification, Page 7 Paragraph 3. 

    PNG
    media_image1.png
    357
    610
    media_image1.png
    Greyscale

This description fails to define a specific hybrid as it does not define stringent conditions and a person of ordinary skill in the art would not know what percentage alignment would constitute a specific hybrid.  Accordingly, claims 18 and 20 are rejected as being indefinite. 
	In claims 17, 18, and 20 the term “homology” is indefinite because it introduces more than one scope of the claims.  Homology indicates similarity of amino acids but does not indicate that sequences are identical.  Additionally, homology is not a quantitative measure.  The use of the term “homology” in the claims introduces more than one scope of the claims because it is not possible to know exactly which amino acids share homology, because they may have homologous aspects such as sulfur residues or certain charges while being different amino acids.  Therefore claims 17, 18, and 20 are rejected as being indefinite.  The examiner suggests that replacing “homology” with “identity” would overcome the rejection.  
	The phrase “expressed specifically in a cottonseed surface” in claims 15 and 17 is indefinite because it introduces more than one scope of the claims.  The ordinary artisan at the time of filing would not know whether gene expression driven by the specific promoter was specific to a tissue type or to temporal expression.  More specifically, the ordinary artisan would not know if a promoter which led to expression of a gene of interest in a cottonseed surface but also in another tissue was specifically expressed, this confusion is enhanced by the specification which on page 5 in paragraph 3 indicates that “promoters that are expressed constitutively, and that are also expressed in cottonseed surfaces and/or cotton fibers can be used as well”.  This introduces more than one scope of the claims, one a narrower scope where the promoter directs expression of a target gene in only the cottonseed surface and/or a cotton fiber and a more broad scope in which the specific promoter promotes expression in the cottonseed surface and/or cotton fiber but also in other tissues, this expression in other tissues could be narrow which a skilled artisan would recognize as a common phenomenon often described as leaky expression of a tissue specific promoter or broad in which many tissues including the target tissues show expression of a target gene driven by the specific promoter.  Therefore claim 15 is rejected as indefinite.  Claims 16-27 are rejected for depending on an indefinite claim and failing to clearly limit the scope of the claim.

Written Description
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to products comprising any promoter that is “expressed specifically” in a cottonseed surface and/or a cotton fiber regardless of the structure of said promoter. While some claims do recite promoters that hybridize with or have 60/70% homology to “a GhRDL1 promoter” or “a GhEXPA promoter” this does little limit the very broad scope of the claims, due to the indefinite nature of this language.  
The instant disclosure describes working example with specific sequences of “a GhRDL1 promoter” and “a GhEXPA promoter” but it remains unclear what other sequences could be deemed “a GhRDL1 promoter” or “a GhEXPA promoter” making it such that a skilled artisan would not be able to distinguish the claimed matter from other materials. Further, these few sequences fails to represent the broad scope of any promoter that is “expressed specifically” in a cottonseed surface and/or a cotton fiber regardless of the structure of said promoter. 
Given the broad scope of the claimed genus, the lack of adequate working examples and the failure to describe the structures required to confer the claimed function, one of skill in the art would not have recognized that Applicant was in possession of the claimed genus at the time of filing.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The phrase “transacting factor gene that is functionally linked to the promoter and activates transcription from the promoter” lacks enablement.  It appears that the transacting factor is required for expression of a gene from the promoter in order for the transacting factor to be expressed it must be already have been expressed which is not possible.  The ordinary artisan would not be able to make or use the invention as described because it does not appear to work.  Therefore claim 16 is rejected as lacking enablement as being inoperable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 25 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a clonal plant, a progeny plant and/or thereof, derived from the transgenic plant or the seed thereof according to claim 23, it is important to note that the transgenic plant or the seed of claim 23 could be heterozygous for the transgene.  In claim 26 it is claimed that the clonal plant, progeny plant and/or thereof, dereived from the transgenic plant or the seed thereof is a cotton transgenic plant, seed, clonal plant, or progeny thereof.  Mendelian inheritance indicates that if there is a single insertion of the transgene that one fourth of the progeny would not carry the transgene and would be indistinguishable from wild type plants.  This judicial exception is not integrated into a practical application because the claim is drawn simply to a wild type plant found in nature. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is simply drawn to a progeny plant of the transgenic plant of claim 23 or progeny cotton plant of the transgenic plant which in some cases is not transgenic and a natural phenomenon.  Therefore claims 25and 26 are rejected under 35 USC 101 as being drawn to a natural phenomenon.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 17, 23, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, Control of Plant Trichome Development by a Cotton Fiber MYB Gene, The Plant Cell, September 2004.
The claims are drawn to a vector comprising at least one promoter that is expressed specifically in a cottonseed surface and/or a cotton fiber (Claim 15).  The vector according to claim 15, further comprising a transacting factor gene that is functionally linked to the promoter and activates transcription from the promoter (Claim 16).  The vector according to claim 15, wherein the promoter comprises a promoter that has 70% or higher homology with the GhRDL1 promoter and that is expressed specifically in the cottonseed surface and/or the cotton fiber (Claim 17).  A cell, tissue, a callus, a transgenic plant and/or a seed thereof, transformed with the vector according to claim 15 (Claim 23).  An agrobacterium, wherein the vector according to claim 15 is transformed (Claim 27).
With respect to claim 15, Wang discloses a promoter of RDL1 from cotton which is a cotton fiber specific gene and was operably linked to the beta-glucuronidase reporter gene and then transformed into Arabidopsis (Wang, Page 2323, Abstract; Wang, Page 2324, Column 1, Paragraph 2; Wang, Page 2324, Column 1, Paragraph 4).  Additionally, Wang discloses successive deletions of the RDL1 promoter which used a vector containing this promoter (Wang, Page 2324, Column 1, Paragraph 5; Wang, Page 2332, Column 2, Paragraph 4). 
With respect to claim 16, Wang discloses all of the limitations of claim 15.  See above.  Additionally, Wang discloses a vector containing the GhRDL1 gene operably linked to GaMYB2 (pRDL1::GaMYB2), a transcription factor which transactivated the RDL1 promoter (Wang, Page 2323, Abstract; Wang, Page 2332, Column 2, Paragraph 6).
With respect to claim 17, Wang discloses all of the limitations of claim 15.  See above. 
With respect to claim 23, Wang discloses all of the limitations of claim 15.  See above.  Additionally, Wang discloses plants containing the vector of claim 15 (Wang, Page 2328, Figure 4(C)).
With respect to claim 27, Wang discloses all of the limitations of claim 15.  See above.  Additionally, Wang discloses the vector of claim 15 transformed into agrobacterium (Wang, Page 2333, Column 1, Paragraph 2). 
Therefore claims 15, 16, 17, 23, and 27 are rejected as being anticipated by Wang. 
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, Control of Plant Trichome Development by a Cotton Fiber MYB Gene, The Plant Cell, September 2004 as evidenced by pCAMBIA1301 Plasmid, Snapgene, https://www.snapgene.com/resources/plasmid-files/?set=plant_vectors&plasmid=pCAMBIA1301.
The claim is drawn to the vector according to claim 15, wherein the vector further comprises a T-DNA, and the T-DNA includes a border region.
With respect to claim 21, Wang teaches all of the limitations of claim 15.  See above.  Additionally, Wang discloses the vector backbone wherein the vector backbone is the tDNA backbone pCAMBIA1301 (Wang, Page 2332, Column 2, Paragraph 4).  
	pCAMBIA1301 discloses the vector map of pCAMBIA1301 which includes left and right borders labeled LB and RB respectively.  
	Therefore, claim 21 is rejected as being anticipated by Wang as evidenced by pCAMBIA1301 Plasmid.
Claims 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giles, The comparative genetics of Gossypium hirsutum L. and the Synthetic Amphiploid, Gossypium arboreum L x Gossypium Thurberi TOD, Genetics, January 1962.
The claims are drawn to a clonal plant, a progeny plant and/or a seed thereof, derived from the transgenic plant or the seed thereof according to claim 23 (Claim 23).  The clonal plant, the progeny plant, and/or the seed thereof according to claim 25, wherein the clonal plant, the progeny plant and/or the seed thereof are derived from cotton (Claim 26).  
	With respect to claims 25 and 26, Giles discloses a non-transgenic cultivated variety of New World cotton, specifically Gossypium hirsutum (Giles, Page 45, Paragraph 2).  This is appropriate because one fourth of progeny produced from a haploid transgenic plant of claim 23 would be wild type plants, see 35 USC 101 rejection above.  
	Therefore, claims 25-26 are rejected as being anticipated by Giles.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Control of Plant Trichome Development by a Cotton Fiber MYB Gene, The Plant Cell, September 2004.
The claim is drawn to the vector according to claim 16, wherein the transacting factor gene comprises a DNA that encodes a protein including 60% or higher amino acid identity with the GhHOX3 protein and including a transcriptional activation function equivalent to the GhHOX3 protein (Claim 18).
With respect to claim 18, Wang discloses all of the limitations of claim 16.  See USC 35 102 rejection above.  Additionally, Wang teaches GhHOX3 is a transcription factor which is able to activate the RDL1 promoter and vectors containing GhHOX3 (Wang, Page 2324, Column 1, Paragraph 2; Wang, Page 2332, Column 2, Paragraph 4).
With respect to claim 18, Wang does not teach GhHOX3 operably linked to the RDL1 promoter.
At the time of filing it would have been obvious to the ordinary artisan to substitute GhHOX3 for GaMYB2 in the vector of claim 16.  This would have been obvious because these two genes both have the ability to activate expression from the RDL1 promoter.  The ordinary artisan would have been motivated to drive GhHOX3 expression using the RDL1 promoter in order to activate expression of the GhHOX3 gene in a tissue specific manner which has the potential to lead to modified cotton fibers.  This would have been motivating because of the agronomic and economic effects of modified cotton fibers.  Therefore claim 18 is rejected as being obvious in view of Wang.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Control of Plant Trichome Development by a Cotton Fiber MYB Gene, The Plant Cell, September 2004 and in view of Malik, Transcriptome Analysis of Pigment Related Genes in Colored Cotton, International Journal of Agriculture and Biology, 2015.
Claim 19 is drawn to the vector according to claim 15, further comprising at least one transcription factor gene and/or a pigment biosynthetic gene that is functionally linked to the promoter and promotes expression of a pigment biosynthetic gene group.
With respect to claim 19, Wang teaches all of the limitations of claim 15.  See 35 USC 102 rejection above.
With respect to claim 19, Wang does not teach a transcription factor that promotes expression of a pigment biosynthetic gene group. 
	With respect to claim 19, Malik teaches five flavonoid biosynthesis related structural genes, of which two, GhANR and GhANS are crucial for the synthesis of the brown pigments, proanthocyanadines and that the amount of expression of these structural genes is directly correlated to the amount of brown pigment produced (Malik, Page 205, Abstract; Malik). 
	It would have been obvious to an ordinary artisan at the time of filing to modify the vector of claim 15 to include the GhANR and GhANS genes of Malik.  This would have been obvious because the vector of Wang contains a cotton fiber specific promoter and a transactivating protein which would lead to high levels of cotton fiber specific expression which would allow for high levels of brown pigment to be synthesized specifically in the cotton fiber.  The ordinary artisan would have been motivated to increase the expression of these genes in the cotton fiber because they provide protection from UV light, microorganisms, and senescence of tissues (Page 205, Column 1, Paragraph 2).  Additionally, naturally colored cotton is gaining popularity for its advantage of circumventing the dying process in the textile industry and generating a cotton fiber with more pigment has economic advantages (Malik, Page 206, Column 1, Paragraph 2).  Therefore, claim 19 is rejected as being obvious under Wang in view of Malik.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Control of Plant Trichome Development by a Cotton Fiber MYB Gene, The Plant Cell, September 2004 and in view of Qiu, Arabidopsis AtPAP1 transcription factor induces anthocyanin production in transgenic Taraxacum brevicorniculatum, Plant Cell Reports, February 2, 2014.
The claim is drawn to the vector according to claim 19, wherein the transcription factor gene that promotes the expression of the pigment biosynthetic gene group comprises a DNA that encodes a protein including 60% of higher amino acid identity with the Atpap1 protein and including a transcriptional activation function equivalent to the Atpap1 protein.
With respect to claim 20, Wang teaches all of the limitations of claim 15.  See 35 USC 102 rejection above.
With respect to claim 20, Wang does not teach a transcription factor that promotes expression of a pigment biosynthetic gene group; wherein that transcription factor gene is Atpap1.  
Qiu teaches transformation of a plant species with a vector containing the AtPAP1 gene which overproduced anthocyanins and produced a purple plant (Qiu, Page 669, Column 1, Key message; Qiu, Page 671, Column 1, Paragraph 5- Page 671, Column 2, Paragraph 1).
It would have been obvious to the ordinary artisan at the time of filing to modify the vector of Wang to include the AtPAP1 gene of Qiu.  This would have been obvious because the two vectors relate to the field of plant molecular biology and the transformation of target plants.  The ordinary artisan would have been motivated to combine the two vectors in order to generate a vector which would lead to the strong expression of AtPAP1 in cotton fiber tissues which would lead to the accumulation of anthocyanins in the cotton fiber and a naturally purple cotton fiber.  This would be motivating because it would allow for the production of naturally purple cotton fiber and save the step of dying the fibers, this is economically and environmentally advantageous.  Therefore claim 20 is rejected as being obvious under Wang in view of Qiu.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Control of Plant Trichome Development by a Cotton Fiber MYB Gene, The Plant Cell, September 2004 and in view of Qiu, Arabidopsis AtPAP1 transcription factor induces anthocyanin production in transgenic Taraxacum brevicorniculatum, Plant Cell Reports, February 2, 2014 and in further view of Liang, Structural Characterization of the virB Operon on the Hairy-root-inducing Plasmid A4, DNA Research, 1998.
The claim is drawn to a vector comprising any one of SEQ ID NOs 1 to 3.  SEQ ID NO 1 consists of the hairy root plasmid backbone pRI, the cotton RDL1 promoter driving expression of the Arabidopsis PAP1 gene, and a 35S promoter driving expression of the cotton HOX3 gene.
With respect to claim 22, Wang teaches the use of the cotton RDL1 promoter to drive the expression of a gene of interest and the use of the 35S promoter to drive the expression of the cotton HOX3 gene (Wang, Page 2328, Figure 4(c); Wang, Page 2332, Column 2, Paragraph 4).
With respect to claim 22, Wang does not teach the use of PAP1 being driven by the RDL1 promoter or the pRI plasmid backbone. 
Qiu teaches transformation of a plant species with a vector containing the AtPAP1 gene which overproduced anthocyanins and produced a purple plant (Qiu, Page 669, Column 1, Key message; Qiu, Page 671, Column 1, Paragraph 5- Page 671, Column 2, Paragraph 1).
Liang teaches the pRI plasmid and indicates that it is similar to the pTI carried by Agrobacterium tumafaciens and contains a T-DNA which is transferred to plant cells.
It would have been obvious to the ordinary artisan at the time of filing to modify the vector of Wang to include the AtPAP1 gene of Qiu such that the expression of AtPAP1 was driven by the RDL1 promoter in a cotton fiber specific manner, it would also have been obvious to overexpress the HOX3 gene from cotton using the common constitutive 35S promoter in order to increase transcription of genes operably linked to the RDL1 promoter.  It would also have been obvious to use the pRI backbone as it is simply a vector backbone containing a T-DNA which would be able to carry DNA of interest into the plant tissue of interest.  This would have been obvious because the vectors of Wang and Qiu relate to the field of plant molecular biology and the transformation of target plants and the plasmid of Liang relates to the transformation of plant cells.  The ordinary artisan would have been motivated to combine the three vectors in order to generate a vector which would lead to the strong expression of AtPAP1 in cotton fiber tissues which would lead to the accumulation of anthocyanins in the cotton fiber and a naturally purple cotton fiber which could be efficiently mediated by the pRI plasmid.  This would be motivating because it would allow for the production of naturally purple cotton fiber and save the step of dying the fibers, this is economically and environmentally advantageous.  Therefore claim 22 is rejected as being obvious under Wang in view of Qiu and in further view of Liang.  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Control of Plant Trichome Development by a Cotton Fiber MYB Gene, The Plant Cell, September 2004 and in view of Song, Expression of Two Tissue-Specific Promoters in Transgenic Cotton Plants, Journal of Cotton Science, 2000.
Claim 24 is drawn to the cell, the tissue, the callus, the transgenic plant and/or the seed thereof according to claim 23, wherein the transformed cell, tissue, callus, transgenic plant and/or seed thereof is derived from cotton. 
With respect to claim 24, Wang teaches all of the limitations claim 23.  See 35 USC 102 rejection above.  
With respect to claim 24, Wang does not teach where the transformed cell, tissue, callus, transgenic plant and/or seed thereof is derived from cotton.
Song teaches the isolation of developing cotton seed specific promoters and the motivation to use them (Song, Page 217, Abstract; Song, Page 218, Column 1, Paragraph 2).
It would have been obvious to transform the cotton plant of Song with the vector of Wang.  This would have been obvious because the vector of Wang contains elements which lead to the high expression of a gene of interest specifically in the cotton fiber.  This would have been obvious because both Wang and Song are drawn to tissue specific promoters in cotton which have the potential to improve cotton fiber development.  The ordinary artisan would have been motivated to transform cotton plants with the vector of Wang in order to specifically express at high levels a gene of interest.  This would allow for the specific expression of genes able to improve cotton fiber which would be motivating because of the economic implications of improved cotton fiber traits.  Therefore, claim 24 is rejected as being obvious in view of Wang in view of Song.

Conclusion
	All claims are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663